DETAILED ACTION
Claims 1-6, 8-16 and 18-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 recites the limitation “generating the virtual memory searchable data structure configured to present the virtual memory addresses to one or more host devices; mapping each virtual memory address to a physical memory address of the global cache memory or the expanded global memory; and configuring the virtual memory searchable data structure with direct access to the physical global cache memory or the physical expanded global memory.”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0032-33, 0037].  Said limitations, in combination with the other recited limitations of claim 6 and all intervening claims, are not taught or suggested by the prior art of record.
The closest prior art of record is Thomas et al. (U.S. Patent No. 10360155) which teaches two tiers of nonvolatile memory, the fastest tier being a cache memory, and including different mapping structures for the fastest tier and slower tier but does not teach the mapping structure for the fast tier translating virtual addresses into physical addresses in the fast tier.
Claim 16 contains similar limitations to claim 6, and is considered allowable for at least the same reasons as claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8, 11-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (U.S. PGPub No. 2022/0057954) in view of Ro et al. (U.S. PGPub No. 2021/0096745)

Claim 1
Cui (2022/0057954) teaches:
A method comprising: provisioning one or more regions of storage class memory (SCM) of a storage array as expanded global memory, P. 0065 FIG 5 an SCM of each storage node is located at a second tier (expanded global memory) in the memory pool
the one or more regions corresponding to SCM persistent cache memory regions; and […] Claim 1 the second tier is a tier in a globe cache; SCM is inherently persistent
[…] executing one or more storage-related services to service an input/output (IO) operation using one or more of the expanded global memory and global cache memory. P. 0095 When data is initially written into a storage node cluster, the data is usually stored at a DRAM tier (global cache memory) in the memory pool
Cui does not explicitly state a TLB mapping a virtual address to a physical address of a global memory.
Ro (2021/0096745) teaches:
configuring at least one translation lookaside buffer (TLB) to map at least a portion of virtual memory addresses to corresponding physical global cache memory addresses; P. 0056 L1 TLB 212 translates the virtual memory address into a physical memory address; P. 0069 global memory 220 is accessed based on the physical memory address obtained
updating a virtual memory searchable data structure with a status of each corresponding physical global cache memory address; P. 0068 L1 TLBs 2121/2122 include valid bit V and count bit C in addition to a tag and a physical page number PPN, valid bit V indicates whether a corresponding page is stored in a memory (analogous to a status)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Cui with the TLB mapping a virtual address to a physical address of a global memory taught by Ro
The motivation being increase a throughput by raising a page hit rate (See Ro P. 0017)
The systems of Cui and Ro are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Cui with Ro to obtain the invention as recited in claims 1-6 and 8-10.
	
Claim 2
Cui (2022/0057954) teaches:
The method of claim 1, further comprising: configuring the global cache memory and the expanded global memory as the storage array's global memory, P. 0072 management node may allocate physical space to each global address after creating the memory pool (global memory)
the global cache memory corresponding to the storage array's local memory, and P. 0095 When data is initially written into a storage node cluster, the data is usually stored at a DRAM tier (global cache memory) in the memory pool
the expanded global memory corresponding to at least one storage device's persistent page cache memory. P. 0065 FIG 5 an SCM of each storage node is located at a second tier (expanded global memory) in the memory pool

Claim 3
Cui (2022/0057954) teaches:
The method of claim 1 further comprising assigning at least one of: the global cache memory or the expanded global memory to service each IO operation received by the storage array. P. 0075 a memory application instruction is generated inside the storage node 20 a, and the memory application instruction includes a size of applied space and a type of a memory (e.g. global cache memory or expanded global memory); P.0064 After an IO request enters storage node 20, the IO request is processed by computing unit 221, and temporarily stored in DRAM 222 (global cache memory)

Claim 8
Ro (2021/0096745) teaches:
The method of claim 1, wherein the at least one TLB corresponds to the storage array's CPU complex. P. 0053 and FIG. 4 each of the SMs 210 include multiple stream processors SPs 211 (CPU complex), the multiple SPs corresponding to a L1 TLB 212

Claim 11
Cui (2022/0057954) teaches:
An apparatus comprising a memory and at least one processor configured to: provision one or more regions of storage class memory (SCM) of a storage array as expanded global memory, P. 0065 FIG 5 an SCM of each storage node is located at a second tier (expanded global memory) in the memory pool
the one or more regions correspond to SCM persistent cache memory regions; […] Claim 1 the second tier is a tier in a globe cache; SCM is inherently persistent
execute one or more storage-related services to service an input/output (IO) operation using one or more of the expanded global memory and global cache memory. P. 0095 When data is initially written into a storage node cluster, the data is usually stored at a DRAM tier (global cache memory) in the memory pool
Cui does not explicitly state a TLB mapping a virtual address to a physical address of a global memory.
Ro (2021/0096745) teaches:configure at least one translation lookaside buffer (TLB) to map at least a portion of virtual memory addresses to corresponding physical global cache memory addresses; P. 0056 L1 TLB 212 translates the virtual memory address into a physical memory address; P. 0069 global memory 220 is accessed based on the physical memory address obtained
update a virtual memory searchable data structure with a status of each corresponding physical global cache memory address; and […] P. 0068 L1 TLBs 2121/2122 include valid bit V and count bit C in addition to a tag and a physical page number PPN, valid bit V indicates whether a corresponding page is stored in a memory (analogous to a status)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Cui with the TLB mapping a virtual address to a physical address of a global memory taught by Ro
The motivation being increase a throughput by raising a page hit rate (See Ro P. 0017)
The systems of Cui and Ro are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Cui with Ro to obtain the invention as recited in claims 11-16 and 18-20.

Claim 12
Cui (2022/0057954) teaches:
The apparatus of claim 1, further configured to: configure the global cache memory and the expanded global memory as the storage array's global memory, P. 0072 management node may allocate physical space to each global address after creating the memory pool (global memory)
the global cache memory corresponding to the storage array's local memory, and P. 0095 When data is initially written into a storage node cluster, the data is usually stored at a DRAM tier (global cache memory) in the memory pool
the expanded global memory correspond to at least one storage device's persistent page cache memory. P. 0065 FIG 5 an SCM of each storage node is located at a second tier (expanded global memory) in the memory pool

Claim 13
Cui (2022/0057954) teaches:
The apparatus of claim 1 further configured to assign at least one of: the global cache memory or the expanded global memory to service each IO operation received by the storage array. P. 0075 a memory application instruction is generated inside the storage node 20 a, and the memory application instruction includes a size of applied space and a type of a memory (e.g. global cache memory or expanded global memory); P.0064 After an IO request enters storage node 20, the IO request is processed by computing unit 221, and temporarily stored in DRAM 222 (global cache memory)

Claim 18
Ro (2021/0096745) teaches:
The apparatus of claim 11, wherein the at least one TLB corresponds to the storage array's CPU complex. P. 0053 and FIG. 4 each of the SMs 210 include multiple stream processors SPs 211 (CPU complex), the multiple SPs corresponding to a L1 TLB 212

Claim 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (U.S. PGPub No. 2022/0057954) in view of Ro et al. (U.S. PGPub No. 2021/0096745) in view of Patil et al. (U.S. PGPub No. 2020/0218464)

Claim 4
Cui does not explicitly state identifying patterns related to sets of lOs received by the storage array.
Patil (2020/0218464) teaches:
The method of claim 3 further comprising identifying one or more patterns related to one or more sets of lOs received by the storage array. P. 0045 and FIG. 4 data is written to and/or read (IOs) from storage components 410 by any of the nodes 406, 408; P. 0060 workload characteristics that are collected include read/write patterns 
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Cui with the identifying patterns related to sets of lOs received by the storage array taught by Patil
The motivation being to make suggestions on where to store data in the data storage (See Patil 0004)
The systems of Cui and Patil are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Cui with Patil to obtain the invention as recited in claims 4-5.
	
Claim 14
Cui does not explicitly state identifying patterns related to sets of lOs received by the storage array.
Patil (2020/0218464) teaches:
The apparatus of claim 3 further configured to identify one or more patterns related to one or more sets of lOs received by the storage array. P. 0045 and FIG. 4 data is written to and/or read (IOs) from storage components 410 by any of the nodes 406, 408; P. 0060 workload characteristics that are collected include read/write patterns 
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Cui with the identifying patterns related to sets of lOs received by the storage array taught by Patil
The motivation being to make suggestions on where to store data in the data storage (See Patil 0004)
The systems of Cui and Patil are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Cui with Patil to obtain the invention as recited in claims 14-15.

Claim 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (U.S. PGPub No. 2022/0057954) in view of Ro et al. (U.S. PGPub No. 2021/0096745) in view of Patil et al. (U.S. PGPub No. 2020/0218464) in view of Gupta et al. (U.S. PGPub No. 2021/0240618)

Claim 5
Patil (2020/0218464) teaches:
The method of claim 4 further comprising: generating one or more IO workload models based on the identified patterns; and P. 0062-63 the read/write and access patterns may be analyzed to generate a data model, which generates hints on where data should be stored; P. 0069 the data models identify portions of data that would benefit from being moved to a different tier (e.g. from global cache memory to expanded global memory)
The systems of Cui and Patil do not explicitly state assigning cache or global memory to each IO operation based on the workload models.
Gupta (2021/0240618) teaches:
assigning the global cache memory or the expanded global memory to service each IO operation based on the one or more IO workload models. P. 0104 a received I/O request may be satisfied by a higher performance cache portion (global cache memory) or lower performance cache portion (expanded global memory) based on predicted workload; P. 0012 the DRAM cache (global cache memory) and the SCM cache (expanded global memory) form a two-tiered cache; P. 0172 and FIG. 9 the storage tiers may be part of a storage area network (SAN)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Cui and Patil with the assigning cache or global memory to each IO operation based on the workload models taught by Gupta
The motivation being to operate more efficiently while also increasing the longevity of the physical memory components (See Gupta 0104)
The systems of Cui, Patil and Gupta are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Cui and Patil with Gupta to obtain the invention as recited in claim 5.

Claim 15
Patil (2020/0218464) teaches:
The apparatus of claim 4 further configured to: generate one or more IO workload models based on the identified patterns; and P. 0062-63 the read/write and access patterns may be analyzed to generate a data model, which generates hints on where data should be stored
P. 0069 the data models identify portions of data that would benefit from being moved to a different tier (e.g. from global cache memory to expanded global memory)
The systems of Cui and Patil do not explicitly state assigning cache or global memory to each IO operation based on the workload models.
Gupta (2021/0240618) teaches:
assign the global cache memory or the expanded global memory to service each IO operation based on the one or more IO workload models. P. 0104 a received I/O request may be satisfied by a higher performance cache portion (global cache memory) or lower performance cache portion (expanded global memory) based on predicted workload; P. 0012 the DRAM cache (global cache memory) and the SCM cache (expanded global memory) form a two-tiered cache; P. 0172 and FIG. 9 the storage tiers may be part of a storage area network (SAN)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Cui and Patil with the assigning cache or global memory to each IO operation based on the workload models taught by Gupta
The motivation being to operate more efficiently while also increasing the longevity of the physical memory components (See Gupta 0104)
The systems of Cui, Patil and Gupta are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Cui and Patil with Gupta to obtain the invention as recited in claim 15.

Claim 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (U.S. PGPub No. 2022/0057954) in view of Ro et al. (U.S. PGPub No. 2021/0096745) in view of Saito et al. (U.S. PGPub No. 2022/0083273)

Claim 9
The systems of Cui and Ro do not explicitly teach an SCM searchable data structure mapping a virtual address to expanded physical address.
Saito (2022/0083273) teaches:
The method of claim 1 further comprising: establishing an SCM searchable data structure configured to map at least a portion of the virtual memory address to corresponding physical expanded global memory addresses; and P. 0080 CPU 10 accesses a physical location in the SCM 32 based on the physical address to logical address (equivalent to a virtual memory address) translation in address translation table (SCM searchable data structure)
updating the virtual memory searchable data structure with a status of each related physical expanded global memory address. P. 0101-104 and FIG. 4 address translation table includes an index derived from the logical address, a physical address and Valid bit
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of an SCM searchable data structure mapping a virtual address to expanded physical address with the Cui and Ro taught by Saito
The motivation being managing the correspondence between the logical address and the physical address for an SCM (Saito P. 0081-82)
The systems of Cui, Ro and Saito are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Cui and Ro with Saito to obtain the invention as recited in claims 9-10.	

Claim 10
Saito (2022/0083273) teaches:
The method of claim 9 further comprising managing IO operations using each physical global cache memory address's statuses, and each physical expanded global memory address. P. 0103 a physical address can be decomposed into SCM chip number, the bank number, and the page number (any of which are analogous to a physical global cache memory address); P. 0344 if the bank (i.e. corresponding to a bank number) corresponding to the physical address is in the Busy state, the operation stands by until the Busy state is solved

Claim 19
The systems of Cui and Ro do not explicitly teach an SCM searchable data structure mapping a virtual address to expanded physical address.
Saito (2022/0083273) teaches:
The apparatus of claim 11 further configured to: establish an SCM searchable data structure configured to map at least a portion of the virtual memory address to correspond physical expanded global memory addresses; and P. 0080 CPU 10 accesses a physical location in the SCM 32 based on the physical address to logical address (equivalent to a virtual memory address) translation in address translation table (SCM searchable data structure)
update the virtual memory searchable data structure with a status of each related physical expanded global memory address. P. 0101-104 and FIG. 4 address translation table includes an index derived from the logical address, a physical address and Valid bit
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of an SCM searchable data structure mapping a virtual address to expanded physical address with the Cui and Ro taught by Saito
The motivation being managing the correspondence between the logical address and the physical address for an SCM (Saito P. 0081-82)
The systems of Cui, Ro and Saito are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Cui and Ro with Saito to obtain the invention as recited in claims 19-20.	

Claim 20
Saito (2022/0083273) teaches:
The apparatus of claim 19 further configured to manage IO operations us each physical global cache memory address's statuses, and each physical expanded global memory address. P. 0103 a physical address can be decomposed into SCM chip number, the bank number, and the page number (any of which are analogous to a physical global cache memory address); P. 0344 if the bank (i.e. corresponding to a bank number) corresponding to the physical address is in the Busy state, the operation stands by until the Busy state is solved

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257. The examiner can normally be reached 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE WU/Examiner, Art Unit 2133